DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as originally filed are currently pending and have been considered below.

Election/Restrictions
Claims 10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 December 2020. Claims 10 and 20 recite an RFID chip. However, the elected species F does not recite the combination of a Bluetooth communication device and RFID chip.
Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2, 3 and 6 are objected to because of the following informalities:
In claim 2, line 1 the term “devices” should be replaced by --device--.

In claim 6, line 4 the period should be replaced by a comma or semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11 and 12 contain the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a communication device and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick (US 2017/0224063) in view of Huitema et al. (US 2015/0378391).
Regarding claim 1, Chadwick discloses an apparatus comprising:
first and second interlocking members (80); and
a communication device (32) secured to or integral with at least one of the first and second interlocking members,

Chadwick fails to disclose wherein the communication device is Bluetooth. Huitema et al. teaches that is known to use Bluetooth devices in place of RFID (Paragraph 399, lines 21-32).
From this teaching of Chadwick, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Bluetooth in place of RFID for its lower cost requirements.

Regarding claim 2, Chadwick further discloses wherein the communication devices is maintained by a holder (34) that is secured to or integral with at least one of the first and second interlocking members (Fig. 5A).

Regarding claim 3, Chadwick further discloses wherein at least one of the first and second interlocking members comprises:
a shell (12) including a base (15);
a tongue (14) extending from the base in parallel with the shell (Fig. 8D as shown), including at least one tongue protrusion (26) extending from a tongue back surface toward the shell (Fig. 8C);

at least one hook (16) and at least one recess (18), each recess configured to receive a hook from another interlocking member (Fig. 8B as shown).

Regarding claim 4, Chadwick further discloses wherein at least one of the first and second interlocking members comprises a wall (85) configured to prevent external access to the hook received within the recess.

Regarding claim 5, Chadwick further discloses wherein, when interlocked, the clasp defines an internal serpentine path between the tongues that compresses and secures the flexible band (Fig. 8C as shown).

Regarding claim 6, Chadwick further discloses wherein,
the at least one hook consists of two hooks (Fig. 8B as shown); and
the at least one recess consists of two recesses configured to permanently receive the two hooks of the other interlocking member (Fig. 8F as shown).
wherein each hook comprises an angled side (17) configured to facilitate insertion into a corresponding recess and a stop side (19) configured to prohibit removal of the hook from the corresponding recess.

Regarding claim 7, Chadwick further discloses wherein:

the at least one recess is formed in outer portions of the shell (Fig. 8F as shown).

Regarding claim 8, Chadwick further discloses wherein each shell comprises:
an inner surface (23) opposite the tongue and forming a portion of the tongue receiving slot (22); and
at least two ribs (24) extending from the inner surface and forming opposing sides of the tongue receiving slot, wherein the tongue of each of the first and second interlocking members is configured to slidably engage the tongue receiving slot of the other interlocking member (Figs. 8B-8F).

Regarding claim 9, Chadwick further discloses wherein the tongue of at least one of the first and second interlocking members further includes a tongue biasing member (81) on a front surface of the tongue extending away from the shell.

Regarding claim 11, Chadwick discloses an apparatus comprising:
a shell (12) including a base (15); and
a communication device (32) secured to or integral with the shell,
wherein the interlocking member is configured to interlock with a second interlocking member to form a clasp configured to permanently secure a flexible band passing through the clasp from one side to an opposite side, wherein a portion of the flexible band is compressed (Fig. 2B as shown).

From this teaching of Chadwick, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Bluetooth in place of RFID for its lower cost requirements.

Regarding claim 12, Chadwick further discloses wherein the communication devices is maintained by a holder (34) that is secured to or integral with at least one of the first and second interlocking members (Fig. 5A).

Regarding claim 13, Chadwick further discloses wherein, when interlocked, the clasp defines an internal serpentine path between the tongues that compresses and secures the flexible band (Fig. 8C as shown).

Regarding claim 14, Chadwick further discloses:
a tongue (14) extending from the base in parallel with the shell, including at least one tongue protrusion (26) extending from a tongue back surface toward the shell;
a tongue receiving slot (22) defined between the tongue and the shell, and within which the tongue protrusion extends (Fig. 8D); and
at least one hook (16) and at least one recess (18), each recess configured to receive a hook from another interlocking member and having a wall (85) configured to prevent external access to the hook received within the recess.


the at least one hook consists of two hooks (Fig. 8B as shown); and
the at least one recess consists of two recesses configured to permanently receive the two hooks of the second interlocking member (Fig. 8F as shown).
wherein each hook comprises an angled side (17) configured to facilitate insertion into a corresponding recess of the second interlocking member and a stop side (19) configured to prohibit removal of the hook from the corresponding recess of the second interlocking member.

Regarding claim 16, Chadwick further discloses wherein:
the at least one hook is at least one outwardly projecting protrusion of the tongue (Fig. 8B as shown); and
the at least one recess is formed in outer portions of the shell (Fig. 8F as shown).

Regarding claim 17, Chadwick further discloses wherein each shell comprises:
an inner surface (23) opposite the tongue and forming a portion of the tongue receiving slot (22); and
at least two ribs (24) extending from the inner surface and forming opposing sides of the tongue receiving slot (Figs. 8B-8F).

Regarding claim 18, Chadwick further discloses wherein the tongue receiving slot is configured to slidably receive a tongue of the second interlocking member (Figs. 8C-8F).

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,441,037 in view of Huitema et al.
Regarding claim 1, ‘037 discloses an apparatus comprising:
first and second interlocking members (Claim 1, line 3); and
a communication device (Claim 8 describes an RFID chip) secured to or integral with at least one of the first and second interlocking members,
wherein, when interlocked, the first and second interlocking members define a path from one side of the clasp to an opposite side of the clasp through which the flexible band passes such that the flexible band extends through a first opening in the one side of the clasp and a second opening in the opposite side of the clasp and the flexible band is compressed by and between the first and second interlocking members (Claim 1 last paragraph).
‘037 fails to disclose wherein the communication device is a Bluetooth. Huitema et al. teaches that is known to use Bluetooth devices in place of RFID (Paragraph 399, lines 21-32).


Regarding claim 11, ‘037 discloses an apparatus comprising:
a shell (Claim 11, line 5) including a base (Claim 11, line 4); and
a communication device (Claim 17) secured to or integral with the shell,
wherein the interlocking member is configured to interlock with a second interlocking member to form a clasp configured to permanently secure a flexible band passing through the clasp from one side to an opposite side, wherein a portion of the flexible band is compressed (Fig. 2B as shown).
Chadwick fails to disclose wherein the communication device is a Bluetooth. Huitema et al. teaches that is known to use Bluetooth devices in place of RFID (Paragraph 399, lines 21-32).
From this teaching of Chadwick, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Bluetooth in place of RFID for its lower cost requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        



/Robert Sandy/Primary Examiner, Art Unit 3677